Citation Nr: 0509030	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
instability of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, status post dislocation of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1943 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), granting the veteran's claim for 
service connection for degenerative joint disease of the 
right knee with a 10 percent evaluation, and continuing 
evaluations for instability of the left knee and traumatic 
arthritis, status post dislocation of the left knee, with an 
evaluation of 20 percent and 10 percent respectively.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Traumatic arthritis of the left knee disability is 
manifested by a degenerative change with instability; 
extension at normal range; flexion from 0 to 130 degrees 
active and 0 to 140 degrees passive, with a loss of 10 
degrees flexion with active motion.

3.  Degenerative joint disease of the right knee disability 
is manifested by a degenerative change; extension at normal 
range; flexion from 0 to 120 degrees active and 0 to 140 
degrees passive, with a loss of 20 degrees flexion with 
active motion; and no instability.

4.  Instability of the left knee results in no more than 
moderate subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2004).

2.  The criteria for a rating in excess of 20 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2004).

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, status post dislocation of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in February 2003, after the enactment of the VCAA.  

Letters dated in March 2003, July 2003, October 2003, June 
2004, and July 2004 provided the veteran the notice required 
under the VCAA and the implementing regulations.  The June 
2004 and July 2004 letters specifically informed the veteran 
to submit any pertinent evidence in his possession.  In 
addition, the letters informed him of the evidence required 
to substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the September 2003 statement of the case and 
May 2004, June 2004, and October 2004 supplemental statements 
of the case provided guidance regarding the evidence 
necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from October 1943 to 
May 1946.

The veteran filed the original claim for left knee arthritis 
in June 1946.  In June 1946, he was originally awarded 
service connection for left knee arthritis with an evaluation 
of 30 percent.  The RO decreased his evaluation to 10 percent 
in March 1948.

RO rating decisions, dated March 1959 and September 1997, 
continued the 10 percent evaluation for arthritis of the left 
knee.

A January 1998 medical record from a private physician, F.M., 
M.D., stated the veteran had an unstable left knee.  The 
right knee was tight with firm ligaments.  The veteran had a 
lot of play in the left knee, which the physician felt was 
worsening since the original injury in 1946.  

In April 1998, by rating decision, the RO increased the 
veteran's rating to 30 percent.  He received a 10 percent 
evaluation for traumatic arthritis and a 20 percent 
evaluation for instability of the left knee.

In April 1998, according to F.M., M.D.'s medical records, the 
veteran complained of pain in his left knee.  Further, in 
November 2001, the veteran also complained of pain in his 
knee.

A December 2001 VA outpatient medical record shows the 
veteran complained of left knee pain.  He reported having had 
no recent falls, injuries or twisted ankles.

In a February 2003 medical record, F.M., M.D. stated that the 
veteran was having severe problems with his right knee.  He 
felt the veteran changed his gait as a result of the trauma 
to the left knee.

In February 2003, the veteran submitted the current claim for 
an increased evaluation of the left knee and service 
connection for the right knee as secondary to the left knee.

In a March 2003 letter, C.M., a friend of the veteran, stated 
he sat behind the veteran at church services and noticed the 
veteran had a significant deterioration in his ability to 
kneel.

In a March 2003 letter, J.B., a member of the veteran's DAV 
chapter, stated that he noticed the veteran's walk and limp 
getting worse since 1997.

In another March 2003 letter, L.H., the veteran's priest, 
stated he noticed a deterioration of the veteran's walking 
and the veteran's difficulty to kneel.  He also noticed the 
veteran's difficulty standing.  He mentioned the veteran had 
missed church services, and the veteran's wife told him they 
were at home because the veteran's right knee was bothering 
him more than the left.

In April 2003, the veteran underwent a VA examination.  The 
veteran complained of pain in both knees.  He reported flare-
ups in both knees with any strenuous activity.  The right 
knee occasionally swelled.  There was no dislocation.  On 
objective examination, the physician noted that the veteran 
used no assistive devices (canes, crutches) to ambulate.  
There was full extension in range of motion of both knees.  
Flexion on the right knee was 110 degrees and on the left 
knee was 100 degrees.  There was no additional fatigue, 
weakness, or lack of endurance following repetitive use of 
the knees.  The diagnosis was traumatic arthritis of the left 
knee and degenerative joint disease of the right knee.

In April 2003, a VA X-ray was taken of the veteran's right 
knee.  The result was mild degenerative changes and patellar 
spurring.

In an April 2003 VA outpatient medical record, the veteran 
was diagnosed with chronic bilateral knee pain.

In May 2003, by rating decision, the RO awarded the veteran 
service connection for degenerative joint disease of the 
right knee with an evaluation of 10 percent.  The RO also 
continued the veteran's previous rating for instability of 
the left knee and traumatic arthritis, status post 
dislocation of the left knee at 20 percent and 10 percent, 
respectively.

In a July 2003 letter, the veteran stated he received bruises 
on his forearms from bumping into doors while walking.  He 
attributed this to his knee disability.

A July 2003 medical record from F.M., M.D. stated the veteran 
had a loss of balance which F.M., M.D. felt resulted from the 
veteran's hearing loss.

In a July 2003 letter, the veteran's wife stated she has seen 
him frown from his efforts of getting out of chairs, in and 
out of cars, and church pews.  He also had problems getting 
in and out of bed.  She stated this practice had occurred for 
two years.

In an October 2003 statement, B.P., a private orthotist, 
stated the veteran's left leg was shorter than his right leg.

In an October 2003 letter, a private physician, J.F., M.D., 
stated the veteran reported his right knee hurt more than his 
left.

In December 2003, the veteran's medical records from a 
private hospital indicated he was seen in the emergency room 
department for a rib injury.

The veteran underwent a VA examination in March 2004.  The 
veteran reported his left knee giving way while he was 
walking.  This occurred about once a week.  At one time, when 
his knee gave way in December 2003, he fell and fractured his 
rib.  He began having right knee pain in 1999.  He attributed 
this pain to overuse of the right leg because he placed more 
weight on that leg.  The VA examiner noted the April 2003 VA 
X-ray and the results of the X-ray.  The veteran reported his 
right knee gave way as well, but not as often as the left 
knee.  He had no episodes of dislocation, recurrent 
subluxation, or inflammatory arthritis.

Upon examination, the VA examiner found that the veteran 
walked slowly, but steadily.  He did not limp and was not 
using a cane, stating that he did not want to use the cane in 
public.  The range of motion of the left knee was noted to be 
normal for extension.  Flexion was 0 to 130 degrees active 
and 0 to 140 degrees passive, with pain beginning after 130 
degrees and continuing to 140 degrees.  There was tenderness 
at the medial aspect of the left knee and crepitation on 
motion.  There was no effusion and no muscle atrophy.  A 
valgus stress test showed some instability; however, no 
backward or forward instability.  Repetitive use showed no 
fatigue, incoordination or lack of endurance.  The physician 
noted that with active motion, there was a loss of 10 degrees 
of flexion due to pain.

The range of motion of the right knee was a normal range for 
extension.  Flexion range of motion was 0 to 120 degrees 
active, and 0 to 140 degrees passive.  Pain began after 120 
degrees.  Some muscle spasm was noted on flexion at 120 
degrees.  There was tenderness at the medial aspect of the 
right knee.  Crepitation on motion was also noted.  No 
instability was noted.  There was no effusion and no muscle 
atrophy.  Repetitive use showed no fatigue, incoordination or 
lack of endurance.  The veteran had no ankylosis.  The 
diagnosis was status post left knee sprain with residual, 
with degenerative change with instability; and, status post 
right knee strain with residual and degenerative change with 
limitation of motion due to pain.  The VA examiner opined the 
veteran's left knee instability was considered moderate 
because the veteran is able to walk with the walking cane 
rather steadily.  However, he noted walking upstairs and 
downstairs might cause more of a problem.

In June 2004, the veteran wrote a letter to the RO explaining 
he had a fall because of his knee, in which he fractured his 
rib.  Since that time, he stated he had two similar falls.

First Health Hospital emergency room documents dated June 
2004 revealed the veteran fractured his finger.  The cause 
was not documented in the medical record.  However, in a June 
2004 statement, the veteran stated his left knee failed him 
and he had no support from his right knee.  He fell down the 
steps and broke his right little finger.

In a June 2004 letter, the veteran's fellow member of the 
local DAV chapter stated the veteran was in line at a meeting 
and tipped backwards losing his balance.  His cane did not 
support him, and two of the men at the meeting caught the 
veteran before he fell.

In a July 2004 statement, the veteran identified three 
instances of failure of his knees to support him.  In 
December 2003, he fell which resulted in a rib fracture.  In 
June 2004, he fell and broke his finger.  At a DAV meeting, 
he almost fell, but was caught before he fell.

In August 2004, the veteran's wife wrote another letter 
stating in the past year she had noticed new instability in 
his knees.  They had to give up their daily walks.  He broke 
his rib, fingers, and hand because of unsteadiness and bad 
balance.  She noticed that when he stood from a chair, he did 
not move for about a minute and then moved away slowly.

In October 2004, the veteran wrote a letter explaining he did 
not seek medical treatment for his knee when he fell because 
the injuries that occurred were to his rib and his fingers.  
In addition, he has had the knee pain for years and knew how 
to deal with it.  Therefore, he did not continue to seek 
treatment for it.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

A 20 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for moderate impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 30 percent requires severe impairment, 
including recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  The 
words "slight," "moderate," and "severe" are not defined in 
the VA's Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are equitable.  38 C.F.R. § 4.6 
(2004).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 30 
degrees, a 20 percent rating is assigned; and when flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg is rated 30 percent at 20 
degrees, 40 percent at 30 degrees, and 50 percent at 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
See also 38 C.F.R. § 4.71, Plate II (2004), which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).



Traumatic Arthritis, Status Post Dislocation of the Left Knee

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

According to the April 2003 VA examination, the veteran was 
diagnosed with traumatic arthritis of the left knee.  The 
March 2004 VA examination showed a diagnosis of status post 
left knee sprain with residual, with degenerative change with 
instability.  The RO rated the veteran's left knee under 
Diagnostic Codes (DCs) 5010 and 5257, which relate to 
traumatic arthritis and instability of the knee, 
respectively.  38 C.F.R. § 4.71a (2004).  The Board notes 
that according to the veteran's diagnosis of traumatic 
arthritis and knee instability, the diagnostic codes selected 
for rating are correct.
According to 38 C.F.R. § 4.71a, DC 5010 (2004), the veteran's 
knee is to be rated as degenerative arthritis under DC 5003.  
Rating under this DC is based on the limitation of motion 
under DCs 5260 and 5261.  See 38 C.F.R. § 4.71a, DC 5003 
(2004).  The April 2003 VA examiner found the left knee range 
of motion to have full extension, or extension at 0 degrees.  
Flexion was 100 degrees.  There was no additional fatigue, 
weakness, or lack of endurance following repetitive use of 
the knees.  The March 2004 VA examiner found a normal range 
for extension.  Flexion range of motion was 0 to 130 degrees 
active and 0 to 140 degrees passive with pain beginning after 
130 degrees.  Repetitive use showed no fatigue, 
incoordination or lack of endurance.  Therefore, based on 
both VA examinations and according to DCs 5260 and 5261, the 
veteran's rating based on range of motion should be 
noncompensable because compensable ratings begin at a 
limitation of 45 degrees or less for flexion and 10 degrees 
or more for extension under these DCs.  38 C.F.R. § 4.71a, DC 
5260, 5261 (2004).
When the range of motion is noncompensable under DCs 5260 and 
5261, as is the case here, DC 5003 allows a 10 percent rating 
for each major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a (2004).  As the 
veteran has been evaluated for 20 or more years at 10 percent 
under this DC, this evaluation cannot be reduced except upon 
a showing that the evaluation was based on fraud.  38 C.F.R. 
§ 3.951(b) (2004).  Hence, a 10 percent rating for traumatic 
arthritis is correct.  In addition, X-ray evidence does not 
show involvement of two or more major joints or two or more 
minor joint groups, which is the requirement for a 20 percent 
evaluation.  Therefore, a 20 percent evaluation is not 
warranted.

Because the veteran also has left knee instability, a rating 
under DC 5257 is allowed.  See VAOPGCPREC 23-97 (July 1, 
1997).  The March 2004 VA examiner considered the veteran's 
left knee instability to be moderate because he could walk 
with a cane rather steadily.  Under DC 5257, moderate 
instability would warrant a 20 percent evaluation.  A 30 
percent evaluation is not warranted because the veteran's 
left knee instability is not considered severe.  See 
38 C.F.R. § 4.71a, DC 5257.  Therefore, the RO evaluation of 
20 percent for the veteran's left knee instability is 
correct.

The weight of the evidence shows that the left knee 
disability is no more than 30 percent disabling under 
38 C.F.R. § 4.71a, DCs 5010, 5257.  The preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a left knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Degenerative Joint Disease of the Right Knee

According to the April 2003 VA examiner, the diagnosis of the 
right knee was degenerative joint disease.  The March 2004 VA 
examiner's diagnosis of the right knee was status post right 
knee strain with residual and degenerative change with 
limitation of motion due to pain.  The RO rated the veteran's 
right knee using 38 C.F.R. § 4.71a, DC 5010, which relates to 
traumatic arthritis.  According to 38 C.F.R. § 4.71a, DC 5010 
(2004), the veteran's right knee is to be rated as 
degenerative arthritis under DC 5003.  The Board agrees with 
the use of this DC and finds it appropriate.

As stated previously, rating under DC 5003 is based on the 
limitation of motion under DCs 5260 and 5261.  See 38 C.F.R. 
§ 4.71a, DC 5003 (2004).  The April 2003 VA examiner found 
the right knee range of motion to have full extension, or 
extension at zero degrees.  Flexion was 110 degrees.  There 
was no additional fatigue, weakness, or lack of endurance 
following repetitive use of the knees.  The March 2004 VA 
examiner found a normal range for extension.  Flexion range 
of motion was 0 to 120 degrees active and 0 to 140 degrees 
passive with pain beginning after 120 degrees.  Repetitive 
use showed no fatigue, incoordination or lack of endurance.  
Therefore, based on both VA examinations and according to DCs 
5260 and 5261, the veteran's rating based on range of motion 
would be noncompensable because compensable ratings begin at 
a limitation of 45 degrees or less for flexion and 10 degrees 
or more for extension under these DCs.  38 C.F.R. § 4.71a, DC 
5260, 5261 (2004).

When the range of motion is noncompensable under DCs 5260 and 
5261, as is the case here, DC 5003 allows a 10 percent rating 
for each major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a (2004).  In this 
case, limitation of motion is noted in the March 2004 VA 
examination record as the VA examiner noted pain in the 
veteran's right knee during flexion.  Satisfactory evidence 
of painful motion is recognized as evidence of limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003 (2004).  Hence, the RO's 
evaluation of the right knee at 10 percent is correct.  An 
evaluation in excess of 10 percent is not warranted under 
this DC because X-ray evidence does not show involvement of 
two or more major joints or two or more minor joint groups, 
which is the requirement for a 20 percent evaluation.

The March 2004 VA examiner did not find instability or 
recurrent subluxation in the veteran's right knee.  
Therefore, an evaluation under DC 5257 is not warranted.  See 
38 C.F.R. § 4.71a, DC 5257 (2004).

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
a right knee disability and the veteran's claim for an 
increased rating must be denied. 


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

An evaluation in excess of 20 percent for instability of the 
left knee is denied.

An evaluation in excess of 10 percent for traumatic 
arthritis, status post dislocation of the left knee is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


